United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Shaker Heights, OH, Employer
)
___________________________________________ )
D.J., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0288
Issued: May 25, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 2, 2015 appellant, through counsel, filed a timely appeal of a June 25, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a low back injury
causally related to factors of her federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been on appeal before the Board. In a March 21, 2014 decision,
the Board found the case was not in posture for decision.2 The Board found that the medical
evidence was generally supportive that appellant’s work activities as a laborer custodian caused
or aggravated her claimed low back conditions. The Board specifically referred to the reports of
Dr. Dane Donich, a neurosurgeon, who opined that her diagnoses, including: L3-4, L4-5, and L5Sl disc herniations and L5-S1 spondylolisthesis, were a “direct and proximate result of the
prolonged mechanical wear and tear on her lumbar spine incurred by her work-related duties.”
The Board found that while his reports were not sufficiently rationalized and did not sufficiently
address the impact of appellant’s 2010 low back surgery to her present condition, Dr. Donich’s
opinion was uncontroverted and consistent in indicating that appellant had a work-related
condition. The Board remanded the case for OWCP to request appellant’s medical records
regarding her low back condition, including her operative reports from 2010 and 2012. OWCP
was to then refer appellant, the case record, and a statement of accepted facts to an appropriate
Board-certified specialist for an evaluation and a rationalized medical opinion regarding the
cause of appellant’s claimed condition, and issue a de novo decision. The facts and history
contained in the prior appeal are incorporated herein by reference.
By letter dated April 7, 2014, OWCP informed appellant that it needed her medical
records from her 2010 and 2012 surgeries and treatment.3 Appellant was afforded 30 days to
submit the requested evidence.
In a June 4, 2014 letter to appellant, OWCP noted that, although it had not received the
requested documentation, it was referring her for a second opinion examination. It repeated its
request for the documentation.
In a separate letter also dated June 4, 2014, OWCP referred appellant for a second
opinion, along with a statement of accepted facts, a set of questions and the medical record to
Dr. Manhal Ghanma, a Board-certified orthopedic surgeon.
In June 2014 appellant submitted medical records that included the operative reports for
her 2012 surgeries. She noted that she was still waiting for the reports from 2010 and would be
submitting diagnostic test results in a timely fashion. The medical evidence included April 25
and December 14, 2012 operative reports from Dr. Donich as well as status reports and several
disability certificates placing appellant on light duty.

2

Docket No. 14-52 (issued March 21, 2014). Appellant worked as a custodian and engaged in duties which
required using a cart and trash can. It also involved frequent bending, as well as twisting, turning, lifting, pushing,
and pulling of equipment. Appellant filed an occupational disease claim (Form CA-2) on March 24, 2012 when her
“chronic pain became unbearable.”
3

OWCP noted that they had Dr. Donich’s reports dated March 26 and April 9, 2012, her pre-surgery testing
schedule from Akron City Hospital dated April 25, 2012, and Dr. Donich’s reports dated August 27, November 8,
and December 14, 2012 and March 4, 2013, a medical authorization request dated September 24, 2012 and the
December 14, 2012 operative report from Medina Hospital.

2

OWCP also included a copy of the previously received March 4, 2013 report from
Dr. Donich, who attributed appellant’s condition to her strenuous job duties as a custodian over
the past 15 years. Dr. Donich advised that in December 2011 she had increased low back
symptoms. Thereafter, he saw appellant in consultation.4 Dr. Donich explained that she was
involved in a long-standing physically strenuous occupation for years. He opined that the
activities of appellant’s position included a significant requirement for mechanical motion at the
waist which was a direct and proximate cause of the disc herniations at L3-4, L4-5, and L5-S1,
as well as the L5-S1 spondylolisthesis.
In an October 28, 2013 report, Dr. Donich noted that appellant returned for follow up and
complained of pain in the left hip and gluteal area. He noted review of a magnetic resonance
imaging (MRI) scan from April 2013, and confirmed left foraminal stenosis at L3. In a
January 30, 2014 report, Dr. Donich reported that appellant was one year postoperation and had
fairly constant left gluteal and hip pain, resulting in a limp. He recommended an MRI scan and
x-rays.5 In a May 7, 2014 report, Dr. Donich noted that appellant was involved in a motor
vehicle accident on April 11, 2014 when she was rear-ended. He opined that her low back
symptoms had worsened.
In a report dated June 26, 2014, Dr. Ghanma described appellant’s history of injury. He
also noted that appellant was involved in a motor vehicle accident on April 11, 2014, which
resulted in worsening low back complaints that included sensory deficits in the legs, weakness,
falls, and radiating pain to both legs. On examination, appellant complained of decreased left
lateral and right medial leg sensation as well as decreased left lateral foot sensation. She had
normal motor sensation in both legs, decreased sensation in the left heel, and slight breakaway
weakness to left ankle dorsiflexion. Dr. Ghanma determined that appellant’s gait, stance and
balance were normal. Heel and toe walking were not attempted. Dr. Ghanma opined that the
original surgery was unrelated to the work factors reported by appellant, as it predated the injury.
He noted that imaging studies revealed lumbar stenosis, which was not caused or aggravated by
her occupational exposure. Dr. Ghanma advised that spondylolisthesis at L5-S1 was also
reported by Dr. Donich, who performed a fusion which was extended through L3 in
December 2012, and prior hardware was removed. He explained that it was “unclear whether
her spondylolisthesis was related to the work activity, but it may have been aggravated by her
work activity, resulting in her subsequent symptoms.” Dr. Ghanma noted that Dr. Donich also
diagnosed pars fractures and disc protrusions from L3 to S1, but Dr. Ghanma opined that it was
“not possible to determine whether any of these fractures were directly caused, aggravated,
accelerated, or precipitated by her occupational exposure.” He further noted that the aggravation
of the L5-S1 spondylolisthesis was corrected by the April 2012 surgery, and there was no
evidence to support ongoing aggravation. Dr. Ghanma opined that the April 2012 surgery was
related to the aggravation of spondylolisthesis, but it was not possible to determine the basis for
the December 2012 surgery. He found that appellant was incapable of performing her date-ofinjury duties due to the ongoing lumbar complaints. Dr. Ghanma assigned work restrictions, and
found that her current limited-duty position was suited to her abilities.
4

Dr. Donich explained that he performed two surgeries to address stenosis and spondylolisthesis, but her
recovery was incomplete.
5

OWCP received a February 26, 2014 lumbar spine MRI scan.

3

By letter dated July 14, 2014, OWCP requested that Dr. Ghanma clarify his opinion with
regard to whether any diagnosed conditions were directly caused, aggravated, accelerated or
precipitated by appellant’s occupational exposure. It also requested his opinion with regard to
any consequential conditions, and noted that he must provide an unequivocal opinion.
In a September 4, 2014 response, Dr. Ghanma opined that his answers remained the same
as it was not possible to know for certain what caused her symptoms to worsen, or when she
developed pars defects. He explained that there was no medical science that he was aware of
that would substantiate that spinal stenosis could be directly caused, aggravated, precipitated, or
accelerated by her work activities. Dr. Ghanma noted that the level of proof in this case would
require medical evidence revealing a physical worsening of the degree of spinal stenosis. He
stated that such medical evidence did not exist to the best of his knowledge. Dr. Ghanma
explained that the Carraggee studies revealed that there was no change in the lumbar MRI scan
findings after the onset of disabling low back pain secondary to minor trauma. He opined that
regarding the “aggravation” of spondylolisthesis, in this case would be based solely upon
worsened spondylolisthesis, as opposed to any documented physical change in the degree of
spondylolisthesis, which was why “it was difficult, if not impossible, to determine whether any
such aggravation occurred, because the back pain and leg pain were subjective symptoms. Such
symptoms may or may not have a physical cause/explanation.” Dr. Ghanma stated that there
was “no way to determine when she developed her pars ‘fractures’ or defects.” He also opined
that it was “not possible to determine with exact certainty when or why she developed disc
protrusions.” Dr. Ghanma related that the alleged mechanism of injury, feeling a pop in her back
at work could not be independently verified and did not confirm that any “injury” occurred. He
indicated that pars defects could be developmental in nature, or could occur slowly over time and
that was why it was “not possible to provide conclusive answers to your questions.” Dr. Ghanma
further advised that occupational exposure based on simply doing her job was not known to
result in pars defects or disc protrusions based on medical science. He surmised that it was “not
possible to determine whether any of the documented imaging findings had any relationship to
appellant’s work activities. Medical science would suggest that her pathology developed
spontaneously as a result of degenerative lumbar wine changes. Any ‘aggravation’ would be
based solely on subjective complaints as opposed to objective examination findings. The
determination of aggravation would then be an administrative one, as opposed to one based on
objective physical evidence.”
By decision dated September 11, 2014, OWCP denied appellant’s claim for
compensation due to an employment-related injury. It found that the evidence of record did not
establish causal relationship.
On September 15, 2014 counsel for appellant requested a telephonic hearing, which was
held before an OWCP hearing representative on April 15, 2014. He argued that Dr. Donich was
a far more accomplished surgeon than Dr. Ghanma, who was biased against claimants. Counsel
noted that Dr. Ghanma opined that it was not possible to assign causation in this case, which
amounted to an admission that he did not have the medical expertise needed to offer an opinion
on the subject. He also argued that OWCP could find a conflict in the medical opinion and refer
appellant for a referee examination.

4

By decision dated June 25, 2015, the OWCP hearing representative affirmed the
September 11, 2014 decision. It found that the reports of Dr. Ghanma carried the weight of the
medical evidence.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.8
ANALYSIS
OWCP found that appellant established that, as a custodian, she engaged in duties which
required using a cart and trash can and frequent bending, as well as twisting, turning, lifting,
pushing, and pulling of equipment. In the prior appeal, the Board found that while the medical
evidence of record was insufficiently rationalized to establish that appellant sustained a workrelated condition, it was sufficient to require further development regarding whether appellant’s
work activities caused or aggravated her claimed low back conditions. The Board also directed
that OWCP request additional medical records from appellant.

6

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

Victor J. Woodhams, 41 ECAB 345 (1989).

8

Id.

5

On remand OWCP requested the medical history and referred appellant for a second
opinion examination with Dr. Ghanma. The Board notes that OWCP received additional
medical documentation but it did not receive the medical reports regarding her 2010 L4 surgery.
In a report dated June 26, 2014, Dr. Ghanma described appellant’s history and provided
findings. He explained that it was “unclear whether her spondylolisthesis was related to the
work activity, but it may have been aggravated by her work activity, resulting in her subsequent
symptoms.” Dr. Ghanma noted that Dr. Donich also diagnosed pars fractures and disc
protrusions from L3 to S1, but Dr. Ghanma opined that it was “not possible to determine
whether any of these fractures were directly caused, aggravated accelerated or precipitated by her
occupational exposure.” He opined that the aggravation of the spondylolisthesis at L5-S1 was
corrected by the April 2012 surgery, and there was no evidence to support ongoing aggravation.
Dr. Ghanma opined that the April 2012 surgery was related to the aggravation of
spondylolisthesis, but it was not possible to determine the basis for the December 2012 surgery.
He found that appellant was incapable of performing her date-of-injury duties due to the ongoing
lumbar complaints but could perform her limited-duty job.
The Board notes, however, that this report was speculative and failed to adequately
address the question he was asked to address.9 On July 14, 2014 OWCP properly requested that
Dr. Ghanma clarify his opinion with regard to whether any diagnosed conditions were caused,
aggravated, accelerated or precipitated by appellant’s occupational exposure. However, the
Board finds that Dr. Ghanma did not adequately explain his opinion.
In a September 4, 2014 response, Dr. Ghanma opined that his answers remained the same
as it was not possible to know for certain what caused her symptoms to worsen, or when she
developed pars defects. He explained that there was no medical science that he was aware of
that would substantiate that spinal stenosis could be directly caused, aggravated, precipitated, or
accelerated by her work activities. Dr. Ghanma noted that the level of proof in this case would
require medical evidence revealing a physical worsening of the degree of spinal stenosis. He
stated that such medical evidence did not exist to the best of his knowledge. Dr. Ghanma noted
that certain studies showed that there was no change in lumbar MRI scan findings after the onset
of disabling low back pain secondary to minor trauma. Regarding the “aggravation” of
spondylolisthesis, he explained that it would be based solely upon worsened spondylolisthesis, as
opposed to any documented physical change in the degree of spondylolisthesis, which was why
“it was difficult, if not impossible, to determine whether any such aggravation occurred, because
the back pain and leg pain were subjective symptoms” and such symptoms may not have a
physical explanation. Dr. Ghanma also explained that there was “no way to determine when she
developed her pars ‘fractures’ or defects” and that it was “not possible” to determine exactly
when or why appellant developed disc protrusions. He related that the alleged mechanism of
injury in this case of feeling a pop in her back at work could not be independently verified and
did not confirm that any “injury” occurred.
However, the record reflects that appellant attributed her condition to her work activities,
which included continuous bending, twisting, pushing, and pulling of equipment. Dr. Ghanma
9

See Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter
3.500.3(f)(2) (July 2011).

6

referenced appellant’s job duties in a June 26, 2014 report, however, he did not address these
activities in his September 4, 2014 supplemental report. Instead, he referenced a mechanism of
injury as a “pop” which could not be independently verified. He also noted that pars defects
could be developmental in nature, or could occur slowly over time and that was why it was “not
possible” to provide conclusive answers regarding this. Dr. Ghanma further advised that
occupational exposure based on simply doing her job was not known to result in pars defects or
disc protrusions based on medical science. However, he then opined that it was “not possible to
determine whether any of the documented imaging findings had any relationship to her work
activities” as medical science would suggest that her pathology developed spontaneously as a
result of degenerative lumbar spine changes. Dr. Ghanma opined that any aggravation would be
based solely on subjective complaints as opposed to objective findings and noted that the
determination of aggravation would be “an administrative one, as opposed to one based on
objective physical evidence.”
The Board finds his opinions are inconsistent and insufficiently rationalized. In his initial
report, Dr. Ghanma indicated that appellant’s spondylolisthesis may have been aggravated by her
work activity but in his later report he found it “difficult, if not impossible, to determine whether
any such aggravation occurred” because the back pain and leg pain were subjective symptoms.
He did not sufficiently explain the change in his opinion. Furthermore, the Board notes that it is
not necessary to prove a significant contribution of employment factors to a condition for the
purpose of establishing causal relationship.10 In reaching his conclusions in his most recent
report, Dr. Ghanma did not sufficiently explain how findings of Dr. Donich and diagnostic
testing of record supported his opinion.
As Dr. Ghanma has indicated that he is unable to clearly answer all questions posed to
him by OWCP, appellant must be referred to another Board-certified specialist. Once OWCP
undertakes development of the record, it has the responsibility to obtain an evaluation which will
resolve the issue involved in the case.11 The case is remanded to OWCP to refer appellant to
another specialist for a rationalized medical opinion on whether appellant’s work duties caused
or aggravated her diagnosed low back conditions. Following this and any further development
deemed necessary, OWCP shall issue a de novo decision on appellant’s claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

10

See Glenn C. Chasteen, 42 ECAB 493 (1991); Beth P. Chaput , 37 ECAB 158 (1985) (where the medical
evidence reveals that factors of employment contributed in any way to the disabling condition, such condition is
considered employment related for the purpose of compensation under FECA).
11

See Mae Z. Hackett, 34 ECAB 1421 (1983).

7

ORDER
IT IS HEREBY ORDERED THAT the June 25, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further proceedings consistent
with this decision of the Board.
Issued: May 25, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

